Citation Nr: 1643290	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  14-18 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2016 the Veteran testified at a video conference hearing before the undersigned. A transcript of the hearing is of record.


FINDINGS OF FACT

1. An unappealed June 2000 rating decision denied a claim for service connection for bilateral hearing loss and is final.  Evidence received since the unappealed June 2000 rating decision relates to prior unestablished facts.

2. The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and evidence indicates that it is at least as likely as not a result of service or etiologically related to in-service acoustic trauma.

3. The Veteran currently has tinnitus, and evidence indicates that it is at least as likely as not a result of service or etiologically related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1. The June 2000 rating decision is final; new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).

2. With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

3. With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen a Claim for Service Connection for Bilateral Hearing Loss

The Veteran's claim for service connection for bilateral hearing loss was initially denied in a June 2000 rating decision.  The bilateral hearing loss claim was denied because the Veteran did not have cognizable hearing loss under VA standards during the pendency of the claim and his service medical records were negative for hearing loss.  The Veteran was notified of the June 2000 denial via a letter that same month, but did not appeal the decision and did not submit relevant evidence within one year of the decision; therefore, it became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2016).  In March 2011, the Veteran filed a claim for service connection for bilateral hearing loss.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the June 2000 denial, VA has received new and material evidence.   Specifically, in November 2012, a private clinician provided a positive nexus opinion.  Next, the June 2012 VA examiner conducted an audiogram that found bilateral hearing loss that is cognizable for VA purposes.  Lastly, the Veteran asserted continuity of symptomatology since service in a July 2016 hearing.  See Tr. at 2-3.  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, that evidence is presumed credible. See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  As the foregoing evidence tends to show the presence of a current disability, suggests a nexus between that disability and service, and includes reports of symptoms that have recurred since that time, it relates to unestablished facts that are necessary to substantiate the Veteran's claim.  Thus, new and material evidence has been received, and the claim for service connection for bilateral hearing loss is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Additionally, other organic diseases of the nervous system, which may include sensorineural hearing loss and tinnitus, are classified as "chronic diseases" under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) also applies.  38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015) (including tinnitus as an organic disease of the nervous system).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  Walker, 708 F.3d at 1338.

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, a layperson is competent to identify tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

At the outset, the Board finds that the Veteran incurred in-service acoustic trauma based on his consistent statements regarding in-service noise exposure, including his testimony at the July 2016 hearing that he has been experiencing hearing loss and tinnitus since service.  See Tr. at 2.  Additionally, the information provided in his service personnel records reflects that his primary military occupational specialty during service was Field Artillery-a specialty with a high probability for hazardous noise exposure.  See VA Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Topic 4.  

The Board also finds that the Veteran presently has both bilateral hearing loss and tinnitus.  As already noted, the Veteran is competent to testify to observable symptoms such as ringing in his ears.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles, 16 Vet. App. 370.  He has done so credibly in this instance, including during a June 2012 VA examination.  In addition, the record confirms bilateral hearing loss of sufficient severity to qualify as a disability pursuant to 38 C.F.R. § 3.385.  Thus, the remaining question is whether the Veteran's current tinnitus and bilateral hearing loss are related to service. 

The Board finds that the remaining element of service connection, nexus, is satisfied.  Specifically, the Veteran submitted a positive November 2012 opinion from a private clinician, Dr. Wright.  Dr. Wright stated that it was "clear from case history and test results that [the Veteran's] service in the military was a significant contributing factor to his hearing loss and tinnitus."  

Although the June 2012 VA examiner concluded that the Veteran's hearing loss and tinnitus were due to post-service exposure to recreational firearms and occasional use of power tools, the Veteran competently and credibly testified that recreational shooting was an infrequent activity and, post-service, he did not work in any noisy environments.  See Tr. at 3-5.  As a result, the June 2012 opinion is of minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Thus, the Board finds that the evidence is at least in equipoise regarding whether his current bilateral hearing loss and tinnitus were incurred in service.  Hence, affording him the benefit of the doubt, service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


